SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.
Erno Sethy, pro se, appeals from a grant of summary judgment entered in favor of Malev-Hungarian Airlines by the United States District Court for the Southern District of New York on September 5, 2000. See Sethy v. Malev-Hungarian Airlines, Inc., 2000 WL 1234660 (S.D.N.Y. Aug.31, 2000). The District Court held that Seth/s claim against Malev-Hungarian Airlines did not involve an “accident” under Article 17 of the Warsaw Convention, see Convention for the Unification of Certain Rules Relating to International Transportation by Air concluded at Warsaw, Poland, October 12, 1929, 49 Stat. 3000, T.S. No. 876, reprinted in 49 U .S.C. § 40105.
We have considered all of Sethy’s claims on appeal and find them to be without merit. Therefore, the judgment of the District Court is AFFIRMED, substantially for the reasons stated by Judge Schwartz in his opinion dated August 31, 2000.